Citation Nr: 1113046	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for tendinitis in the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 9, 1977, to September 2, 1977, and from March 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In October 2009, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The competent evidence of record reveals that the Veteran's left knee disability is manifested by no instability.

2. The evidence demonstrates objective evidence of pain, loss of function, and limitation of motion during flexion of the left knee .  However, flexion of the left knee was not limited to 45 degrees or less, and there is no limitation of left knee extension.  


CONCLUSION OF LAW

1. The criteria for a compensable rating for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2010).

2. The criteria for a rating in excess of 10 percent for limitation of left knee motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

A notice was sent to the Veteran in April 2005 informing the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  Therefore, the Board finds that any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  The Veteran was also specifically informed of the law as it pertains to disability evaluations and effective dates by a notice attached to a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in May 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with examinations.  38 C.F.R. § 3.159(c) (2010).  Consequently, the Board finds that the duty to notify and assist has been satisfied.

Increased Rating

For historical purposes, it is noted that service connection was established for the left knee disability in a May 2002 Board decision.  A May 2002 rating decision issued a noncompensable rating, effective February 3, 1997, the date of claim, under Diagnostic Code 5257.  This rating was continued in a December 2003 rating decision.  In June 2005, the Veteran's rating was increased to 10 percent compensability, effective March 23, 2005, for painful or limited motion of a major joint.  The Board notes the RO granted Veteran's increased rating under Diagnostic Codes 5257-5024.  The Veteran claims that his service-connected left knee disability is more disabling than currently evaluated.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 5257 provides a 10 percent rating for slight knee impairment with recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment, and a 30 percent rating for severe impairment of this nature.  

Diagnostic Code 5003, for degenerative arthritis, provides for a 10 percent rating for each major joint (e.g. the knee) effected by painful limitation of motion that is not otherwise compensable under the appropriate Diagnostic Code for that joint based on limitation of motion.

The criteria for disability ratings based on limitation of flexion of the knee joint are set forth in Diagnostic Code 5260.  This provides that a noncompensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for limitation of extension of the knee and a noncompensable rating is warranted where extension of the knee is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Limitation of extension to 30 degrees warrants the assignment of a 40 percent disability rating.

The Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2009). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2009). Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.

Turning to the relevant evidence of record, the Veteran underwent a VA examination in June 2005, where reported weekly periods of flare-ups with a severity of nine out of ten for a duration of three to six hours.  The Veteran stated standing, kneeling, or climbing would exacerbate pain.  A physical examination revealed a flexion of 140 degrees with pain from 90 to 140 degrees without functional loss, extension of 0 degrees with pain in the last 10 degrees without any functional loss.  The stability test for varus-valgus and anterior-posterior was negative and the McMurray's test was negative but grinding test was positive.  There was tenderness upon palpation at the peripatellar areas as well as in the inferior pole.  The Veteran reported pain when asked to repetitively extend and flex the knee against resistance.  There was no lack of endurance, incoordination, or weakness.  There was no evidence of edema, effusion, or redness.  The examiner noted no evidence of instability.  See VA examination, dated June 2005.

In March 2006, the Veteran was treated at the VA medical center for bilateral knee pain.  While it is unclear what the flexion range of motion was according to the record, the Veteran had full extension.  There was no varus-valgus instability or discomfort at the medial and lateral bilateral joint lines.  See VA treatment record, dated March 2006.

A June 2006 MRI taken at the VA medical center revealed no significant degenerative changes where the bone density appeared normal, femorotibial and patellofemoral joint spaces appeared grossly normal and no significant osteophyte formations were noted.  There were no fractures, dislocation, or definite suprapatellar effusion seen.  See VA treatment record, dated June 2006.

A physical therapy treatment record reported the Veteran's range of motion was flexion of 110 degrees and full extension.  See VA physical therapy treatment record, dated August 2006.  VA treatment records at this time reported the Veteran's left knee had no evidence of edema, erythema, warmth, or palpable/visible masses.  There was no asymmetry or deformity.  There was infrapatellar tenderness at the tendon area.  There was full active range of motion with pain during flexion beyond 90 degrees.  The anterior and posterior drawer tests, varus and valgus stress tests, and McMurray's test were all negative.  There was evidence of grinding, however.  See VA treatment record, dated August 2006.

An MRI taken in September 2006 revealed no evidence of  acute fracture, acute marrow edema, or dislocation.  There was a small amount of joint fluid and evidence of popliteal cyst but the patellar cartilage was well-preserved.  The medial and lateral collateral ligaments, the anterior cruciate ligament and the posterior cruciate ligament, and quadriceps tendons were unremarkable.  See VA treatment record, dated September 2006.  

An MRI of the left knee taken in November 2009 reported no meniscal or ligamentous tear, proximal infrapatellar tendinosis, medical patellofemoral joint chondromalacia, and small knee effusion.  There were minimal degenerative changes of the knees.  See VA treatment record, dated November 2009. 

The Veteran was afforded a VA examination in November 2009 where he reported "limitation upon stairways and is unable to jog.  Used to run [bicycle] and to walk for long time.  Now cannot do it."  The Veteran stated he has flare-ups of nine out of ten weekly, lasting several hours which is aggravated by kneeling, by climbing stairways, standing more than twenty minutes, or ambulation for more than ten minutes.  There were, however, no addition limitations of motion or functional impairment.  The Veteran stated he uses a point cane.  See VA examination, dated November 2009.

The Veteran stated that he was unable to squat due to pain.  There was no evidence of effusions or swelling but there was tenderness at the parapatellar area.  The Veteran had an antalgic gait and limped.  There was no evidence of ankylosis or inflammatory arthritis.  The Veteran had flexion of 120 degrees with pain in the last 50 degrees and functional loss of 20 degrees due to pain.  There was full extension with pain in the last 40 degrees with no functional loss.  The grinding test was positive as well was crepitances.  An MRI showed normal bone density, structure, and alignment.  The joint spaces were well-preserved, and the soft tissues were symmetrical.  There were minimal marginal hypertrophic and enthesopathic changes seen.  There was no fracture-dislocation, joint effusion or focal bony lesions.  Minimal degenerative changes of the knees were seen.  The Veteran was diagnosed with left knee patellar tendinitis of moderate severity.  Id.

Again, the Board notes that the Veteran's left knee disability is currently rated under hyphenated Diagnostic Codes 5257-5024.  As noted above, Diagnostic Code 5257, provides that knee impairment is to be rated on findings of subluxation or lateral instability.  Diagnostic Code 5024 provides that tenosynovitis is to be rated on limitation of motion of affected parts, under Diagnostic Code 5003, degenerative arthritis.  As noted, limitation of the leg is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 for limitation of flexion and extension, respectively.

In applying the law to the existing facts, the Board finds that an evaluation in excess of 10 percent is not warranted for the left knee disability under the provisions of Diagnostic Code 5257.  The medical evidence of record establishes that the left knee is stable, with no evidence of moderate lateral instability or subluxation.  The June 2005 and November 2009 VA examination both reported negative for findings of instability in the Veteran's left knee.  Accordingly, the Board finds that a rating in excess of 0 percent for the left knee disability is not warranted under DC 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to the component of the rating designated under Diagnostic Code 5024, the range of motion and functional findings do not demonstrate a disability picture commensurate with the next higher 20 percent rating based on limitation of flexion/extension of the left knee.

The Board finds that there is insufficient evidence so as to warrant the assignment of a disability evaluation in excess of 10 percent, based on limitation of left knee motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261. 

The Veteran's most severe limitation of flexion was measured at the November 2009 VA examination when flexion was to 120 degrees with pain in the last 50 degrees and functional loss of 20 degrees due to pain.  The June 2005 VA examination noted full flexion but with pain from 90 to 140 degrees.  There was no indication of functional loss.  With regards to the left knee extension, the Veteran had full extension, to zero degrees, at both his June 2005 and November 2009 VA examinations and including VA treatments and therapies, during the period under review.  The Veteran's left knee has manifested limitation of flexion that is noncompensable, and minimal degenerative changes of the knee have been confirmed by x-ray.  There is no evidence of left knee flexion limited to 45 degrees or extension limited to any extent.  See 38 C.F.R. § 4.71, Plate II; see also 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As such, the criteria for a compensable disability evaluation based on limitation of left knee motion have not been satisfied.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In addition, the Veteran has provided a competent and credible account of left knee pain.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336-37.  Although no limitation of extension has been noted, there is evidence of limitation of left knee flexion, albeit noncompensable under the applicable Diagnostic Code.  In sum, there is sufficient evidence of record to support a finding that the Veteran has noncompensable limitation of flexion associated with left knee arthritis and pain.  Therefore, the Board finds that a disability rating higher than 10 percent is not warranted for the Veteran's left knee disorder and to this extent the Veteran's claim is denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions. Specifically, no treatment record or VA examination demonstrate any objective finding of left knee dislocation, genu recurvatum, or impairment of the tibia or fibula.  Similarly, ankylosis of the left knee has not been demonstrated.

The Board has considered whether there is any scheduler basis for granting higher ratings other than those granted above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321.  The Board observes that there is no showing the disability results in marked interference with employment.  His disability has not required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for tendinitis of the left knee is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


